DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 7/25/22, claims 1, 9 and 10 re currently pending in the application, with claim 10 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

In view of the amendment dated 7/25/22, all rejections set forth in the office action dated 5/2/22 are withdrawn. Additionally, Examiner initiated an interview on 9/2/22 with Mr. Thomas Diebert to discuss a minor issue in claim 1, resolved herein below by way of Examiner’s Amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Diebert on 9/2/22.
The application has been amended as follows, to delete duplicate limitations recited in the claim:
In claim 1, delete lines 17-19 (counted lines include deleted text).

Rejoinder
Claim 1 is allowable. Claim 10, previously withdrawn from consideration as a result of a restriction requirement, includes all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Group I and Group II, as set forth in the Office action mailed on 5/2/22, is hereby withdrawn and claim 10 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons For Allowance
4.	Claims 1, 9 and 10 are allowed.
The following is an Examiner's Statement of Reasons for Allowance: 
	The presently cited claims are allowable over prior art to Heuts, Karihari and Tolokaraev (references of record), and Albert (US 3,892,905).
Karikari and Heuts, each teach a water-soluble film comprising an acrylic polymer blend. Tolokaraev teaches water soluble films comprising blends of a polyethylene oxide resin and an acrylic latex polymer. Albert teaches cold water soluble films based on a polymer mixture of polyvinyl alcohol or polyvinyl pyrrolidone having a molecular weight average of more than 120,000, and a different polymer. However, the references, alone or in combination, fail to teach or suggest a water-soluble film comprising claimed acrylic polymer blend, polyethylene oxide and poly(vinylpyrrolidone) within claimed ranges. Therefore, the presently claimed invention is deemed allowable over closest prior art of record as per said art neither anticipating nor rendering obvious, alone or in combination, the presently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762